 Case 2:20-cv-11074-AB-AS Document 10 Filed 01/06/21 Page 1 of 1 Page ID #:39




1    CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
3    Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    AmandaS@potterhandy.com

6    Attorneys for Plaintiff, ORLANDO GARCIA
7
8                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
9
10   ORLANDO GARCIA                            ) Case No.: 2:20-cv-11074-AB-AS
                                               )
            Plaintiff,                         )
11
                                               ) NOTICE OF SETTLEMENT AND
       v.                                      ) REQUEST TO VACATE ALL
12
     ALEXANDRIA MOTEL LLC, a California )) CURRENTLY SET DATES
13   Limited Liability Company;
     HARE K. NATH                              )
14                                             )
            Defendants.                        )
15                                             )
                                               )
16                                             )
           The plaintiff hereby notifies the court that a provisional settlement has been
17
     reached in the above-captioned case. The Parties would like to avoid any additional
18
     expense while they focus efforts on finalizing the terms of the settlement and reducing it
19
     to a writing.
20
            The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21
     dates with the expectation that the settlement will be consummated within the coming
22
     sixty (60) days, allowing for a Joint Stipulation for Dismissal with prejudice as to all
23
     parties to be filed.
24
                                      CENTER FOR DISABILITY ACCESS
25
26
     Dated: January 6, 2021           By: /s/ Amanda Seabock
27                                           Amanda Seabock
28                                           Attorney for Plaintiff


     Notice of Settlement             -1-               2:20-cv-11074-AB-AS
